Citation Nr: 1135540	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a fractured jaw.

2.  Entitlement to service connection for residuals of a fractured jaw.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and testified at a personal hearing in May 2011 before the undersigned Veterans Law Judge sitting in Waco, Texas.  A transcript of the hearing is contained in the record.

The issues whether new and material evidence has been submitted to reopen claims of entitlement to service connection a knee disorder, posttraumatic stress disorder, and testicular atrophy; as well as the issues of entitlement to service connection for skin and cervical spine disorders; and the issue of entitlement to an increased rating for a foot disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals of a fractured jaw is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Since an October 2003 rating decision VA has received relevant official service department records that were not associated with the claims file when VA first decided the claim.  


CONCLUSION OF LAW

The Veteran's October 1979 claim of entitlement to service connection for residuals of a fractured jaw must be reconsidered.  38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's finding that the Veteran's October 1979 claim of entitlement to service connection for residuals of a fractured jaw must be reconsidered there is no need to address at this time whether VA has fulfilled the duties imposed on the agency by the VCAA.  

Laws and Regulations

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c).  

In this case, subsequent to an October 2003 rating decision which declined to reopen a claim of entitlement to service connection for residuals of a fractured jaw, VA secured additional relevant service treatment records.  These treatment records detail the incident in service which resulted in the Veteran's fractured jaw, and that the appellant lost teeth.  See May 1978 DA Form 3647-1 located near the top of claims folder number one.

In light of VA's receipt of these additional service treatment records VA is required to reconsider the November 1979 claim.


ORDER

The November 1979 claim of entitlement to service connection for residuals of a jaw fracture must be reconsidered.  


REMAND

The service treatment records show that the appellant suffered a fractured jaw in January 1978 as a result of a fight.  Concerning the presence of a current disability the Veteran has testified that he has daily jaw pain, and that this pain is only relieved by chewing on gum or paper.  The appellant also testified that he has had several partials broken, which he has been told is due to a poor alignment of his jaw.  He indicated he was seeing a private dentist, W. Charles Snow, D.D.S., for treatment.  Records from Dr. Snow are not, however, contained in the claims file.  Hence, those records, as well as any private and/or ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes (Diagnostic Codes) 9900-9916.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Loss of teeth is contemplated under Diagnostic Code 9913, and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.

The Veteran was afforded a VA dental and oral examination in June 2007.  When asked to provide range of motion in millimeters, the examiner simply stated that the Veteran's range of motion was "within normal limits."  Additionally, although the Veteran was noted to have numerous missing teeth, the examiner did not address whether any lost teeth were due to the January 1978 jaw fracture.  Finally, while the examiner noted that the appellant's complaints were inconsistent, e.g., the appellant complained of pain on palpation on muscled areas and areas without muscle; the examiner did not directly address whether the appellant had any current residual of the January 1978 fracture.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request all relevant VA medical center and outpatient records for the period since January 2011.  The RO/AMC must also request that the Veteran authorize VA to secure any treatment records from W. Charles Snow, D.D.S.  All records and responses received must be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded an appropriate examination to determine the current severity of any jaw fracture residuals to include any concomitant dental residuals of his January 1978 fracture.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating dental and oral conditions, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of any disability.  Following the examination the examiner must state whether it is at least as likely as not that any current jaw or dental disorder is due to the Veteran's January 1978 fractured jaw.  In offering any opinion the examiner must specifically address the April 2010 report from W. Charles Snow, D.D.S.  A complete rationale for any opinion expressed must be provided. 

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must reconsider the November 1979 claim of entitlement to service connection for residuals of a fractured jaw in light of all of the evidence of record.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


